DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Patent Prosecution Filing and response to election filed January 11, 2022.  
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 11, 2022.  However, because the elected invention, claims 1-19, are deemed to be in condition for allowance and the fact that the subject matter of claim 20 requires the composition of claim 1, claim 20 is hereby rejoined and the restriction requirement is withdrawn.

Claims 1-20 are currently pending wherein claims 1-10 read on a composition, claims 11-17 read on a kit, claim 18 reads on a film containing said composition, claim 19 reads on a film formed from the kit of claim 11, and claim 20 reads on a process for forming a three dimensional printed article using said composition.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:



Summary of claim 1:
A composition comprising: 
a) one or more monomers of formula (I): 

    PNG
    media_image1.png
    124
    255
    media_image1.png
    Greyscale

wherein:
m is an integer 0, 1 or 2;
R1, R2, R3 and R4 are the same or different and each independently selected from the group consisting of hydrogen, halogen, methyl, ethyl, linear or branched (C3-C16)alkyl, perfluoro(C1-C12)alkyl, hydroxy(C1-C16)alkyl, (C3-C12)cycloalkyl, (C6-C12)bicycloalkyl, (C7-C14)tricycloalkyl, (C6-C10)aryl, (C6-C10)aryl(C1-C6)alkyl, perfluoro(C6-C10)aryl, perfluoro(C6-C10)aryl(C1-C6)alkyl, tri(C1-C6)alkoxysilyl and a group of formula (A):

    PNG
    media_image2.png
    32
    136
    media_image2.png
    Greyscale

wherein:
Z is a bond or a group selected from the group consisting of: (CR5R6)a, O(CR5R6)a, (CR5R6)aO, (CR5R6)a-O-(CR5R6)b, (CR5R6)a-O-(SiR5R6)b, (CR5R6)a-(CO)O-5R6)b, (CR5R6)a-O(CO)-(CR5R6)b, (CR5R6)a-(CO)-(CR5R6)b, where a and b are integers which may be the same or different and each independently is 1 to 12;
R5 and R6 are the same or different and each independently selected from the group consisting of hydrogen, methyl, ethyl, linear or branched (C3-C6)alkyl, hydroxy, methoxy, ethoxy, linear or branched (C3-C6)alkyloxy, acetoxy, (C2-C6)acyl, hydroxymethyl, hydroxyethyl, linear or branched hydroxy(C3-C6)alky}, phenyl and phenoxy;
Aryl is phenyl or phenyl substituted with one or more of groups selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, hydroxy, methoxy, ethoxy, linear or branched (C3-C6)alkyloxy, acetoxy, (C2-C6)acyl,
hydroxymethyl, hydroxyethyl, linear or branched hydroxy(C3-C6)alkyl, phenyl and phenoxy;
b) an organo-ruthenium compound selected from the group consisting of a compound of formula (II) and a compound of formula (III): 

    PNG
    media_image3.png
    152
    493
    media_image3.png
    Greyscale

wherein
L is P(R)3, wherein each R is independently selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, (C3-C8)cycloalkyl and (C6-C10)aryl;
7 and R8 are the same or different and each independently selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, methoxy, ethoxy and linear or branched (C3-C6)alkyloxy;
R9 is selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, (C6-C10)aryl and (C6-C10)aryl(C3-C6)alkyl;
Ar1, Ar2 and Ar3 are the same or different and each independently selected from the group consisting of substituted or unsubstituted phenyl, substituted or unsubstituted biphenyl and substituted or unsubstituted naphthyl, wherein each of said substituents are independently selected from the group consisting of methyl, ethyl and linear or branched (C3-C6)alky];
c) a compound of formula (IV) or a compound of formula (V):

    PNG
    media_image4.png
    123
    479
    media_image4.png
    Greyscale

wherein
n is an integer from 0 to 4;
each R10 is independently selected from the group consisting of hydrogen, methyl, ethyl, n-propyl, iso-propyl, n-butyl, iso-butyl and tert-butyl;
R11 is selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, (C6-C10)aryl, methoxy, ethoxy, linear or branched (C3-C6)alkoxy, (C6-C10)aryloxy and halogen; 
d) a photoactive compound of formula (VI): 

    PNG
    media_image5.png
    115
    227
    media_image5.png
    Greyscale

wherein 
Y is halogen; and 
R30 and R31; are the same or different and independently of each other selected from the group consisting of hydrogen, methyl, ethyl, linear or branched (C3-C12)alkyl, (C3-C12)cycloalkyl, (C6-C12)bicycloalkyl, (C7-C14)tricycloalkyl, (C6-C10)aryl, (C6-C10)aryl(C1-C3)alkyl, (C1-C12)alkoxy, (C3-C12)cycloalkoxy, (C6-C12)bicycloalkoxy, (C7-C14)tricycloalkoxy, (C6-C10)aryloxy(C1-C3)alkyl and (C6-C10)aryloxy; and 
e) a compound of formula (VII): 

    PNG
    media_image6.png
    114
    380
    media_image6.png
    Greyscale

wherein 
n is an integer from 0 to 4; 
each R32 is independently selected from the group consisting of hydrogen, methyl, ethyl, linear or branched (C3-C12)alkyl, (C3-C12)cycloalkyl, (C6-C12)bicycloalkyl, (C7-C14)tricycloalkyl, (C6-C10)aryl, (C6-C10)aryl(C1-C3)alkyl, (C1-C12)alkoxy, (C3-C12)cycloalkoxy, (C6-C12)bicycloalkoxy, (C7-C14)tricycloalkoxy, (C6-C10)aryloxy(C1-C3)alkyl and (C6-C10)aryloxy; and 
said composition is in a clear liquid form at room temperature.

Summary of claim 11:
A kit for forming a substantially transparent film comprising: a) one or more monomers of formula (I): 

    PNG
    media_image7.png
    123
    236
    media_image7.png
    Greyscale

wherein:
m is an integer 0, 1 or 2;
R1, R2, R3 and R4 are the same or different and each independently selected from the group consisting of hydrogen, halogen, methyl, ethyl, linear or branched (C3-C16)alkyl, perfluoro(C1-C12)alkyl, hydroxy(C1-C16)alkyl, (C3-C12)cycloalkyl, (C6-C12)bicycloalkyl, (C7-C14)tricycloalkyl, (C6-C10)aryl, (C6-C10)aryl(C1-C6)alkyl, perfluoro(C6-C10)aryl, perfluoro(C6-C10)aryl(C1-C6)alkyl, tri(C1-C6)alkoxysilyl and a group of formula (A):

    PNG
    media_image2.png
    32
    136
    media_image2.png
    Greyscale

wherein:
Z is a bond or a group selected from the group consisting of: (CR5R6)a, O(CR5R6)a, (CR5R6)aO, (CR5R6)a-O-(CR5R6)b, (CR5R6)a-O-(SiR5R6)b, (CR5R6)a-(CO)O-(CR5R6)b, (CR5R6)a-O(CO)-(CR5R6)b, (CR5R6)a-(CO)-(CR5R6)b, where a and b are integers which may be the same or different and each independently is 1 to 12;
5 and R6 are the same or different and each independently selected from the group consisting of hydrogen, methyl, ethyl, linear or branched (C3-C6)alkyl, hydroxy, methoxy, ethoxy, linear or branched (C3-C6)alkyloxy, acetoxy, (C2-C6)acyl, hydroxymethyl, hydroxyethyl, linear or branched hydroxy(C3-C6)alky}, phenyl and phenoxy;
Aryl is phenyl or phenyl substituted with one or more of groups selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, hydroxy, methoxy, ethoxy, linear or branched (C3-C6)alkyloxy, acetoxy, (C2-C6)acyl,
hydroxymethyl, hydroxyethyl, linear or branched hydroxy(C3-C6)alkyl, phenyl and phenoxy;
b) an organo-ruthenium compound selected from the group consisting of a compound of formula (II) and a compound of formula (III): 

    PNG
    media_image3.png
    152
    493
    media_image3.png
    Greyscale

wherein
L is P(R)3, wherein each R is independently selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, (C3-C8)cycloalkyl and (C6-C10)aryl;
R7 and R8 are the same or different and each independently selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, methoxy, ethoxy and linear or branched (C3-C6)alkyloxy;
9 is selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, (C6-C10)aryl and (C6-C10)aryl(C3-C6)alkyl;
Ar1, Ar2 and Ar3 are the same or different and each independently selected from the group consisting of substituted or unsubstituted phenyl, substituted or unsubstituted biphenyl and substituted or unsubstituted naphthyl, wherein each of said substituents are independently selected from the group consisting of methyl, ethyl and linear or branched (C3-C6)alky];
c) a compound of formula (IV) or a compound of formula (V):

    PNG
    media_image4.png
    123
    479
    media_image4.png
    Greyscale

wherein
n is an integer from 0 to 4;
each R10 is independently selected from the group consisting of hydrogen, methyl, ethyl, n-propyl, iso-propyl, n-butyl, iso-butyl and tert-butyl;
R11 is selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, (C6-C10)aryl, methoxy, ethoxy, linear or branched (C3-C6)alkoxy, (C6-C10)aryloxy and halogen; 
d) a photoactive compound of formula (VI): 

    PNG
    media_image5.png
    115
    227
    media_image5.png
    Greyscale


Y is halogen; and 
R30 and R31; are the same or different and independently of each other selected from the group consisting of hydrogen, methyl, ethyl, linear or branched (C3-C12)alkyl, (C3-C12)cycloalkyl, (C6-C12)bicycloalkyl, (C7-C14)tricycloalkyl, (C6-C10)aryl, (C6-C10)aryl(C1-C3)alkyl, (C1-C12)alkoxy, (C3-C12)cycloalkoxy, (C6-C12)bicycloalkoxy, (C7-C14)tricycloalkoxy, (C6-C10)aryloxy(C1-C3)alkyl and (C6-C10)aryloxy; and 
e) a compound of formula (VII): 

    PNG
    media_image6.png
    114
    380
    media_image6.png
    Greyscale

wherein 
n is an integer from 0 to 4; 
each R32 is independently selected from the group consisting of hydrogen, methyl, ethyl, linear or branched (C3-C12)alkyl, (C3-C12)cycloalkyl, (C6-C12)bicycloalkyl, (C7-C14)tricycloalkyl, (C6-C10)aryl, (C6-C10)aryl(C1-C3)alkyl, (C1-C12)alkoxy, (C3-C12)cycloalkoxy, (C6-C12)bicycloalkoxy, (C7-C14)tricycloalkoxy, (C6-C10)aryloxy(C1-C3)alkyl and (C6-C10)acryloxy.


	Vidavsky teaches a composition (page 1) that contains 

    PNG
    media_image8.png
    161
    219
    media_image8.png
    Greyscale

(page 35) wherein 

    PNG
    media_image9.png
    211
    497
    media_image9.png
    Greyscale

(page 35), a organo-ruthenium compound with the following structure:

    PNG
    media_image10.png
    138
    319
    media_image10.png
    Greyscale

(page 42), and a thioxanthone sensitizer that includes 2-isopropylthioxanthone (page 86 table 2).  However, Vidavsky does not teach or fairly suggest the claimed composition or kit wherein the organo-ruthenium compound is one of the specifically claimed compounds, wherein the composition contains a compound of formula (IV) or a compound of formula (V), wherein the photoactive compound, claimed d), has the structure of formula (VI) wherein Y is a halogen, and wherein the composition contains the compound of claimed formula (VII).

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763